EER CURIAM.
The only question presented by this appeal is a construction of R. L. 1905, § 275, subd. 3, which provides that: .“When he [the voter] ■so desires, he may write other names in the blank spaces under the ■printed names of candidates, and the names so written shall be counted ,as balloted for, whether marked in the small square or not.”
The blank spaces are left on the official ballot to enable every voter, *467who so desires, to vote for any eligible elector he pleases. This is his constitutional right. The statute, then, must be liberally construed, and with reference to well-understood methods of expressing any matter in writing in vogue at the time the statute was enacted. So construing it, the words “write” and “written,” as used therein, include any mode of representing words or letters, as provided by R. L. 1905, § 5514, subd. 24. Therefore our construction of the statute here in question is that it gives to a voter who desires to vote for a person other than those whose names are on the official ballot the right to express the name of the person for whom he intends to vote by writing or putting his name in the blank space, and, further, that if he intends to avail himself of the latter method he may provide himself, before going into the booth, with, and use, the printed or typewritten name of his •choice on adhesive paper; that is, with the so-called paster or sticker.
It follows that the ballots cast for the appellant in this case, which were in the form of “pasters,” were legal, and were properly counted for him by the canvassers. The judgment appealed from must be reversed, and cause remanded, with directions to the district court to cause judgment to be entered upon its findings of fact to the effect that the appellant was duly elected to the office of sheriff of the county of Yellow Medicine.
So ordered.